Notice of Pre-AA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Drawing:
Drawing objections included in Office Action mailed on 11/25/2020, are withdrawn per applicant’s amendment filed on 02/19/2021.
Specification:
Specification objections included in Office Action mailed on 11/25/2020, are withdrawn per applicant’s amendment filed on 02/19/2021.
Claim Objection:
Claim objection included in Office Action mailed on 11/25/2020, is withdrawn per applicant’s amendment filed on 02/19/2021.
35 USC § 102
35 USC § 102 rejections regarding Claims 1-9 and 11-14  included in Office Action mailed on 11/25/2020 are withdrawn per applicant’s amendment to the claims filed on 02/19/2021.
New Claim Addition:
New dependent claims 17, 18 and 19 are added on applicant’s amendment filed on 01/06/2021 are accepted and considered.
Election/ Restriction
The restriction requirement as set forth in the Office action mailed on 09/08/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/08/2020 is 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention of independent claims 1 recites “An illumination optical system comprising: at least one illumination window provided in a distal end portion of an insertion section configured to be inserted into a subject, the illumination window being configured to emit illumination light in a sideward direction or an oblique direction of the distal end portion; and an optical member formed into a substantially U shape or a partial shape of the substantially U shape as a cross-sectional shape viewed from a distal end side of a longitudinal axis of the insertion section, the optical member comprising: an incidence surface on which light directed toward the distal end side from a proximal end side along the longitudinal axis is incident, an emission surface from which the light is emitted as the illumination light toward the subject, and at least , wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.
TAKAHASHI JP 2012235821 A teach An illumination optical system illumination optical system [0004] comprising: at least one illumination window provided in a distal end endoscope tip [0051] (fig.1 element 1a) portion of an insertion section configured to be inserted into a subject, the illumination window being configured to emit illumination light in a sideward the side illumination optics [0051] (1 fig.1 element 10, 10', 10") direction or an oblique direction of the distal end portion; and an optical member optical member[0051] (fig.1 elements 14, 14 1 , 14 )  formed into a substantially U shape substantial U shaped [0039] (fig.1 element 13) or a partial shape of the substantially U shape as a cross-sectional shape U-shaped cross section [0007][0051] (fig.1 element13) viewed from a distal end endoscope tip [0051] (fig.1 element 1a) side of a longitudinal axis predetermined axis along the longitudinal direction [0011] of the insertion section and having an incidence surface the incidence surface [0051] [0039] (fig.1 element 21a) on which light directed toward the distal end side from a proximal end side along the longitudinal axis is incident, an emission surface emission surface [0038] (fig.1 element 11a1) from which the light is emitted as the illumination light toward the subject, and at least one reflection surface reflective surface [0051] (fig.1 element 12a) which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis.
TAKAHASHI doesn’t teach about at least one reflection surface which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis, wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.
The invention of independent claims 13 recites “An endoscope optical system provided in a distal end portion of an insertion section configured to be inserted into a subject, the endoscope optical system being configured to illuminate and observe a sideward direction or an oblique direction of the distal end portion, the endoscope optical system comprising: an observation optical system provided in the distal end portion of the insertion section and configured to observe light captured from an observation window configured to capture light in the sideward direction or the oblique direction of the distal end portion; and an illumination optical system arranged in the distal end portion and including an optical member formed into a substantially U shape or a partial shape of the substantially U shape as a cross-sectional shape viewed from a distal end side of a longitudinal axis of the insertion section such that the observation optical system is arranged inside, wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.
TAKAHASHI JP 2012235821 A teach an endoscope optical system endoscope side illumination optical system [0011] provided in a distal end portion of an insertion section configured to be inserted into a subject, endoscope tip [0051] (fig.1 element 1a) the endoscope optical system being- 33 - configured to illuminate and observe a sideward direction or an oblique direction the side illumination optics [0051] (1 fig.1 element 10, 10', 10") of the distal end portion, the endoscope optical system comprising: an observation optical system Side view observation optical system [0004] [0051] (fig.1 element 20) observation window 21 [0039] configured to capture light in the sideward direction or the oblique direction of the distal end portion; and an illumination optical system illumination optical system [0004] arranged in the distal end portion and including an optical member optical member[0051] (fig.1 elements 14, 14 1 , 14 2 )   formed into a substantially U shape substantial U shaped [0039] (fig.1 element 13a) or a partial shape of the substantially U shape as a cross-sectional shape U-shaped cross section [0007][0051] (fig.1 element 11a1) viewed from a distal end endoscope tip [0051] (fig.1 element 1a) side of a longitudinal axis, axis along the longitudinal direction [0011] of the insertion section such that the observation optical system is arranged inside and having an incidence surface the incidence surface [0051] [0039] (fig.1 element 21a, 141a) on which light directed toward the distal end side from a proximal end side along the longitudinal axis is incident, an emission surface emission surface [0038] (fig.1 element 11a1) from which the light is emitted as the illumination light toward the subject, and a reflection surface reflective surface [0051] (fig.1 element 12a) which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis.
TAKAHASHI doesn’t teach about at least one reflection surface which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis, wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.
The invention of independent claims 15 recites “An endoscope comprising: an insertion section configured to be inserted into a subject; an observation window provided in a distal end portion of the insertion section and configured to capture light in a sideward direction or an , the optical member comprising: -5- an incidence surface on which light directed toward the distal end side from a proximal end side along the longitudinal axis is incident, an emission surface from which the light is emitted as the illumination light toward the subject, and a reflection surface which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis, wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.
TAKAHASHI JP 2012235821 A teach An endoscope comprising: an insertion section configured to be inserted into a subject; endoscope tip [0051] (fig.1 element 1a an observation window provided observation window 21 [0039] in a distal end portion of the insertion section endoscope tip [0051] (fig.1 element 1a) and configured to capture light in a sideward direction or an oblique direction of the distal end portion; Side view observation optical system [0004] [0051] (fig.1 element 20) an illumination window illumination optical system [0004]  provided in the distal end portion of the insertion section and configured to emit illumination light in the sideward direction optical member[0051] (fig.1 elements 14, 14 1 , 14 2 ) or the oblique direction substantial U shaped [0039] (fig.1 element 13a) an observation optical system provided in the distal end portion of the insertion section Side view observation optical system [0004] [0051] (fig.1b element 20) and configured to observe the light captured from the observation window; and an illumination optical system illumination optical system [0004] arranged in the distal end portion end endoscope tip [0051] (fig.1 element 1a)and including an optical member optical member[0051] (fig.1 elements 14, 14 1 , 14 2 ) formed into a substantially U shape or a partial shape of the substantially U shape substantial U shaped [0039] (fig.1 element 13) as a cross-sectional shape U-shaped cross section [0007][0051] (fig.1 element13) viewed from a distal end endoscope tip [0051] (fig.1 element 1a) side of a longitudinal axis of the insertion section predetermined axis along the longitudinal direction [0011] such that the observation optical system is arranged inside, the optical member comprising: -5- an incidence surface the incidence surface [0051] [0039] (fig.1 element 21a) on which light directed toward the distal end side from a proximal end side along the longitudinal axis is incident, an emission surface emission surface [0038] (fig.1 element 11a1) from which the light is emitted as the illumination light toward the subject, and a reflection surface reflective surface [0051] (fig.1 element 12a) which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis, wherein the reflection surface is a helical surface formed on the distal end side of the optical member.”
TAKAHASHI doesn’t teach about at least one reflection surface which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis, wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.
claims 19 recites “An optical adapter configured to removably connect to a distal end portion of an insertion section of an endoscope, the optical adapter comprising: an illumination optical system comprising: at least one illumination window configured to emit illumination light in a sideward direction or an oblique direction of the distal end portion; and -6-an optical member formed into a substantially U shape or a partial shape of the substantially U shape as a cross-sectional shape viewed from a distal end side of a longitudinal axis of the insertion section, the optical member comprising: an incidence surface on which light directed from the distal end portion along the longitudinal axis is incident, an emission surface from which the light is emitted as the illumination light toward the subject, and at least one reflection surface which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis, wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.”
TAKAHASHI JP 2012235821 A teach An optical adapter configured to removably connect to a distal end portion of an insertion section of an endoscope, endoscope tip [0051] (fig.1 element 1a) the optical adapter comprising: an illumination optical system illumination optical system [0004]  comprising: at least one illumination window configured to emit illumination light in a sideward direction the side illumination optics [0051] (1 fig.1 element 10, 10', 10") or an oblique direction of the distal end portion; and -6-an optical member optical member[0051] (fig.1 elements 14, 14 1 , 14 2 )  formed into a substantially U shape or a partial shape of the substantially U shape as a cross-sectional shape substantial U shaped [0039] (fig.1 element 13) and U-shaped cross section [0007][0051] (fig.1 element13) viewed from a distal end side endoscope tip [0051] (fig.1 element 1a) of a longitudinal axis of the insertion section, predetermined axis along the longitudinal direction [0011] the optical member comprising: an incidence surface the incidence surface [0051] [0039] (fig.1 element 21a) on which light directed from the distal end portion along the longitudinal axis is incident, an emission surface emission surface [0038] (fig.1 element 11a1) from which the light is emitted as the illumination light toward the subject, and at least one reflection surface reflective surface [0051] (fig.1 element 12a) which is inclined to direct the light incident on the incidence surface toward the emission surface when viewed from the distal end side of the longitudinal axis, wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.
Further, no other prior art was found that fairly suggested the claimed invention in whole or in part, where “…the optical member comprising: an incidence surface... wherein the at least one reflection surface is a helical surface formed on the distal end side of the optical member.” along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TADIOS E MOLLA/ Examiner, Art Unit 3795                                                                                                                                                                                              
 



/AARON B FAIRCHILD/Examiner, Art Unit 3795